11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Keith Bernard Walker,                       * From the 106th District Court
                                              of Gaines County,
                                              Trial Court No. 11-4144.

Vs. No. 11-15-00216-CR                      * December 31, 2015

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.